Exhibit 10.1

 

LOGO [g25313image001.jpg]

--------------------------------------------------------------------------------

 

ALLIANCE AGREEMENT***

 

THIS AGREEMENT is made this 3rd day of June, 2005 (the “Effective Date”), by and
between Digital Insight Corporation (“Digital Insight” or “Digital Insight”) and
Metavante Corporation (“Metavante”), and does supercede and replace any and all
other agreements between the parties regarding the subject matter hereof.

 

WHEREAS, Metavante by itself or through its subcontractor(s), offers the payment
fulfillment services described in Schedule A hereto (the “Payment Services”) and
the total bill management services (the “CSP Services”) described in Schedule B
hereto (collectively, the Payment Services and CSP Services are referred to
herein as the “EPP Services”); and

 

WHEREAS, Digital Insight provides internet banking and cash management services
to financial institutions and desires to offer the EPP Services to financial
institutions which contract with Digital Insight for such internet banking
services (“Customers”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties, intending legally to be bound,
mutually agree as follows:

 

The term of this Agreement shall commence on the Effective Date and end on the
fifth (5th) anniversary of the last day of the month in which the Effective Date
occurs (the “Initial Term”).

 

As of the Effective Date, the parties acknowledge that this Agreement includes
the following Schedules:

 

SCHEDULE A   –   PAYMENT SERVICES SCHEDULE B   –   CSP SERVICES SCHEDULE C   –  
JOINT DEVELOPMENT SCHEDULE D   –   FEE SCHEDULE SCHEDULE E   –   SERVICE LEVEL
SCHEDULE SCHEDULE F   –   LATE PAYMENT FEES SCHEDULE G   –   SALES AND MARKETING
SCHEDULE H   –   FRAUD RISK

 

The general terms and conditions and all schedules and exhibits attached hereto
are incorporated herein and deemed part of this Agreement.

--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT REQUESTED. Portions of this Exhibit have been omitted
based on a request for confidential treatment. These portions have been filed
separately with the Commission.

 

© 2005, Metavante Corporation

  

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
their behalf as of the date first above written.

 

METAVANTE CORPORATION       DIGITAL INSIGHT CORPORATION

4900 W. Brown Deer Road

       

Brown Deer, WI 53223

       

By:

 

/s/ Frank G. D’Angelo

     

By:

 

/s/ Jeffrey Stiefler

Name:

 

Frank G. D’Angelo

     

Name:

 

Jeffrey Stiefler

Title:

 

President and Chief Operating Officer, Payment

Solutions Group

     

Title:

 

Chairman, President, and CEO

By:

         

By:

 

/s/ Robert Meagher

Name:

 

David S. Fortney

     

Name:

 

Robert Meagher

Title:

 

Senior Vice President and Division Executive

     

Title:

 

Executive Vice President Sales and Marketing

 

© 2005, Metavante Corporation

  

2



--------------------------------------------------------------------------------

1. DEFINITIONS . As used in this Agreement, the defined terms shall have the
respective meanings as set forth in Section 14.

 

2. PERFORMANCE OBLIGATIONS.

 

2.1. Performance of EPP Services.

 

A. By Metavante Affiliates or Subcontractors. Digital Insight understands and
agrees that the actual performance of the EPP Services may be made by the
divisions or subsidiaries of Metavante Corporation, Affiliates of Metavante
Corporation, or subcontractors of any of the foregoing Entities (collectively,
the “Eligible Providers”). For purposes of this Agreement, performance of the
EPP Services by any Eligible Provider shall be deemed performance by Metavante
Corporation itself. Metavante shall remain fully responsible for the performance
or non-performance of each Eligible Provider under this Agreement, to the same
extent if Metavante itself performed or failed to perform such services. Digital
Insight agrees to look solely to Metavante, and not to any Eligible Provider,
for satisfaction of any claims Digital Insight may have arising out of this
Agreement or the performance or nonperformance of Services.

 

B. Right to Perform Services in Most Efficient Manner. Digital Insight
understands and agrees that, in providing EPP Services for Digital Insight
hereunder, Metavante may use the most effective or efficient means deemed
reasonable or necessary by Metavante in its sole discretion, provided that the
foregoing shall not affect Metavante’s obligation to provide the EPP Services in
accordance with the Performance Warranty, the Service Levels, or other terms of
this Agreement. For example, Metavante has the right to consolidate and remit
all payments for a particular payee to that payee’s central payment processing
center rather than remitting any User’s payment to a different address of the
payee designated by the User.

 

C. Payee Contacts. Digital Insight authorizes and directs Metavante to contact
payees with respect to disputes or issues regarding payments processed by or for
Digital Insight, Customers or Users through the Payment System.

 

2.2. General. Beginning on the Effective Date and continuing for as long as this
Agreement remains in effect, Metavante grants to Digital Insight and its
Affiliates a non-exclusive, non-assignable, non-transferable right to market the
EPP Services directly to Customers, and Digital Insight agrees to offer the EPP
Services to Customers. Digital Insight agrees that it is responsible for
assuring compliance with this Agreement by those Affiliates reselling EPP
Services under this Agreement, and the term “Customer” shall be deemed to
include financial institutions signing agreements with Digital Insight’s
Affiliates for the EPP Services. Digital Insight agrees to pay any and all fees
owed under this Agreement for EPP Services rendered for its Affiliates.

 

2.3. Metavante’s Responsibilities.

 

A. Metavante shall maintain and operate the EPP Services.

 

* * *

 

--------------------------------------------------------------------------------

*** Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

© 2005, Metavante Corporation

  

3



--------------------------------------------------------------------------------

* * *

 

2.4 Sales and Marketing. Metavante and Digital Insight will perform Sales and
Marketing obligations set forth in Schedule G.

 

2.5 Digital Insight’s Responsibilities.

 

A. Customer Agreements. Digital Insight shall enter into agreements with
Customers using such form of agreement as is developed by Digital Insight in its
sole discretion including such terms and pricing as Digital Insight shall
establish in its sole discretion. Digital Insight acknowledges that Metavante
has provided Digital Insight with a list of Customer obligations in Exhibit A
hereto and that Digital Insight shall be directly responsible to Metavante for
each Customer’s performance of, or failure to perform, such obligations. Digital
Insight shall be solely responsible to each Customer and User for the EPP
Services.

 

B. Fees and Charges. Digital Insight shall pay fees and charges to Metavante for
the EPP Services as set forth in Schedule D hereof.

 

C. Taxes. As between Digital Insight and Metavante, Digital Insight shall be
responsible for any and all taxes payable as a result of or in connection with
providing the EPP Services for Digital Insight or Users, except for those taxes
based on the net income of Metavante. On Digital Insight’s request, Metavante
shall reasonably cooperate with Digital Insight in contesting the validity or
imposition of any such taxes which are the responsibility of Digital Insight
hereunder with the appropriate taxing authority, at Digital Insight’s sole cost
and expense.

 

D. Terms of Payment.

 

  (1) Metavante will monthly invoice Digital Insight for fees incurred during
the preceding month.

 

  (2) Subject to the terms set forth in Section 2.5 (D) 3 below, to effect
payment of any and all amounts due and payable by Digital Insight to Metavante
hereunder, Digital Insight hereby authorizes Metavante, upon Digital Insight’s
failure to pay in full any undisputed amount within thirty (30) days of
Metavante’s

 

--------------------------------------------------------------------------------

*** Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

© 2005, Metavante Corporation

  

4



--------------------------------------------------------------------------------

invoice therefor, to initiate debit entries from, and, if necessary, initiate
credit entries to, Digital Insight’s account at the depository institution
designated by Digital Insight. Digital Insight shall also pay any collection
fees (including reasonable attorneys’ fees) incurred by Metavante in collecting
payment of the charges and any other amounts for which Digital Insight is liable
under this Agreement. If Digital Insight fails to pay any amounts due under this
Agreement, Digital Insight shall, upon demand, pay interest at the rate of 1.5%
per month (but in no event higher than the highest interest rate permitted by
law) on such delinquent amounts from their due date until the date of payment.

 

  (3) In addition to any other reports required hereunder, Metavante shall
provide to Digital Insight a report with each monthly invoice containing
information regarding usage of the EPP Services by Users during the preceding
month as further described in Schedule E. To the extent reasonably practical,
such reports shall be provided to Digital Insight in an electronic form that may
be decoded in an automated manner for import into Digital Insight’s statistical
database.

 

E. No Warranties. Digital Insight is expressly prohibited from extending any
warranty or warranties on behalf of Metavante or its subcontractors to any
party.

 

F. Front End Software for Payment Services. Digital Insight will develop
applications and server software, as necessary and in accordance with mutually
agreed upon specifications, to interface with the Payment System and transmit
End Users’ Payment instructions to Metavante. The front end applications of
Digital Insight must be tested and certified satisfactory by Metavante before
being used by Digital Insight to interface with the Payment System. In the event
that Digital Insight makes modifications to the interface between Digital
Insight’s applications and Metavante’s Payment System, Digital Insight must
re-test and re-certify the applications with Metavante. Metavante shall provide
Digital Insight with notice of any material changes to specifications for
interfacing with Metavante’s Payment System. Digital Insight shall modify its
interface as necessary to comply with such specifications and shall re-test and
re-certify the modified interface with Metavante. Metavante shall not be
responsible for any nonperformance of the Payment Services or failure of the
Payment System in the event that Digital Insight shall fail to obtain
Metavante’s certification of Digital Insight’s front end applications or any
modifications thereto. Metavante will provide Digital Insight with up to
one-hundred (100) hours of technical support during each one (1) year period
following the Effective Date, including technical consulting and other
assistance as may be reasonably requested by Digital Insight for development,
testing, certification, operation, maintenance, improvement and expansion of the
Digital Insight’s interface to the Payment System. Any Technical Support in
excess of such annual amount shall be provided at Metavante’s then standard
rates for such services. As part of its technical support, Metavante shall (i)
provide Digital Insight with a test environment (including, without limitation,
any hardware or software) as necessary for the testing of the Digital Insight’s
interface to the Payment System and (ii) provide certification of the Digital
Insight interface following each testing or upon the reasonable request of
Digital Insight.

 

G. Customer Communications. Digital Insight shall not issue any statements,
correspondence or communications to Customers which reference Metavante or
Metavante’s performance of the EPP Services without Metavante’s prior written
approval. Metavante shall not issue any statements, correspondence or
communications to Customers which reference Digital Insight or Digital Insight’s
performance of its services without Digital Insight’s prior written approval.
Notwithstanding the foregoing, neither party shall be prohibited from repeating
or re-using statements, correspondence, or communications which were previously
approved in writing by the other party, or from using or distributing materials
prepared or approved by the other party, unless and until such other party shall
revoke such approval in writing.

 

H. First Tier Support. Digital Insight agrees to not actively market Digital
Insight first tier support to its Customers without the express written consent
of Metavante. Digital Insight agrees that Metavante shall be the primary
provider of first tier support for the bill payment service and will market
Metavante as the preferred first tier support provider. While first tier support
may be provided by the Customer or Digital Insight, the quality of first tier
support is a reflection on the bill payment service provided by Metavante.
Digital Insight agrees to make best commercial efforts to ensure proper training
of each Customer taking on first tier support to reduce risk of a negative
impression of Metavante’s bill payment services. In the event that a Customer
solicits bids for providers of first tier support, Digital Insight may submit a
bid for the business, with Metavante’s prior written consent. Within sixty (60)
days following the Effective Date, Digital Insight shall update its pricing
schedules and sales and marketing materials to include pricing for Metavante’s
first tier support.

 

© 2005, Metavante Corporation

  

5



--------------------------------------------------------------------------------

2.6 Payments.

 

A. PROCESSING. Based on the instructions of Digital Insight or the Customer,
Metavante shall either (a) charge (via ACH, paper drafts, or other means) each
End User’s designated account for bill payment activities initiated by the End
User or (b) charge the Customer’s settlement account, as designated by the
Customer or Digital Insight, to fund such payments. Digital Insight authorizes
and directs Metavante to contact payees and End Users with respect to payments
processed by Metavante. All payee data and Metavante’s payee database shall be
Metavante’s property, which may be used by Metavante without limitation for
purposes of maintaining and providing “Pay Anyone” bill payment services for
Metavante’s clients. Metavante shall have the right to remit, stop, cancel, and
manage payments and ACH re-issuance and returns as deemed most reasonable by
Metavante. Metavante may set an expiration date for payment checks. From time to
time, Metavante may contact End Users to recover payment errors (common sources
of payment errors include incorrect recipient (payee); delivered incorrectly by
the postal service; consolidation error directed the payment to an incorrect
party; stop-payment request honored and funds re-credited to End User’s account,
but the check was paid; Metavante error; or duplicate payment made to payee). In
the case of payment errors, Metavante will always contact the payee first to
attempt direct retrieval of the funds. If Metavante is unable to retrieve the
funds and the End User received benefit of the payment, Metavante may seek
reimbursement from the End User. Metavante will notify Digital Insight
forty-five (45) days in advance of any change to its payment processing
procedure that would affect the timing of payments or the means of debiting the
End User’s account.

 

B. FUNDING RISK. “Funding Risk” means the risk that a payment will not be funded
because the End User’s deposit account does not have a balance sufficient to
fund the payment. A payment that is remitted by Metavante but not funded by the
End User is an “Unfunded Payment.”

 

(1) Metavante shall establish initial transaction and daily limits of *** per
transaction (the “Transaction Limit”) and *** per End User per day (the “Daily
Limit”). As part of the risk-managed payment model implemented for Digital
Insight, Metavante assumes initial Funding Risk for payments of up to the
Transaction Limit, up to the Daily Limit per End User per day. Metavante will
increase the Transaction Limit or the Daily Limit for any Customer or End User
upon Digital Insight’s written request, in which case Digital Insight shall be
responsible to reimburse Metavante for the amount by which any Unfunded Payment
exceeds the Transaction Limit or the amount by which total Unfunded Payments for
any End User for any day exceeds the Daily Limit. Metavante reserves the right
to take any action Metavante deems reasonably necessary to reduce Unfunded
Payments or mitigate the Funding Risk, including, but not limited to, refusing
to process additional bill payment requests from any End User or End Users
deemed by Metavante to present an unacceptable risk, and/or reducing the
Transaction Limit or Daily Limit for any Customer(s) or End User(s). Metavante
shall notify Digital Insight forty-five (45) days in advance of any change to
Metavante’s NSF policies or procedures.

 

(2) Digital Insight agrees in good faith to assist Metavante in reducing losses
associated with Unfunded Payments. Digital Insight will communicate to it’s
Customers that the Customer is responsible to undertake commercially reasonable
efforts to minimize Unfunded Payments and to assist Metavante in
collection/recovery of funds for those payments. Digital Insight shall exercise
commercially reasonable efforts made in good faith to assist Metavante in
recovering of funds from Users to satisfy Unfunded Payments.

 

(3) Metavante reserves the right to aggressively pursue reimbursement of bill
payment funds, regardless of reason, from any User directly. In accordance with
applicable laws, rules, and regulations, Digital Insight agrees to support
Metavante’s efforts to recoup any losses due to non-sufficient funds (“NSF”) or
for any other reason that Metavante is unable to obtain funds from the User for
a payment that was made by Metavante. Digital Insight also agrees to notify its
Customers of Metavante’s right to obtain reimbursement of bill payment funds
from an End User.

 

(4) In the event losses to Metavante from Unfunded Payments exceed *** in any
month, Digital Insight agrees to formally meet with Metavante to review these
losses and consider appropriate processes to assist Metavante in recovering
future Unfunded Payments more effectively. Digital Insight and Metavante will
create and document a process for working with Customers to assist Metavante in
recovery of Unfunded Payments. Metavante will not be responsible for any costs
associated with implementing these processes at Digital Insight or its
Customers.

 

--------------------------------------------------------------------------------

*** Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

© 2005, Metavante Corporation

  

6



--------------------------------------------------------------------------------

C. FRAUD RISK. Metavante and Digital Insight will perform Fraud Risk obligations
set forth in Schedule H.

 

D. LATE PAYMENT FEES. Metavante shall be responsible for late fees actually
incurred and paid by End Users as set forth in Schedule F hereto.

 

2.7 Joint Development Efforts. Metavante and Digital Insight shall undertake the
joint development efforts described in Schedule C hereto.

 

2.8. Channel Management.

 

A. To more effectively manage channel conflict issues between the two parties,
Metavante and Digital Insight shall mutually develop a written “Rules of
Engagement” document, as quickly as commercially reasonable following the
Effective Date, for the sales and account management teams of both parties to
follow.

 

B. Both parties shall implement associated activities within their sales and
account management teams to ensure the understanding and adherence to the Rules
of Engagement by those individuals within the sales and account management
groups.

 

C. The parties acknowledge and agree that this is a mutually non-exclusive
agreement and that both parties offer competing internet banking platforms and
may freely compete with one another for any sales opportunity. The parties agree
to conduct competitive activities in a professional manner and not in derogation
of the good reputation of the other company. In the event either party believes
that the other has engaged in behavior that unfairly discredits its reputation,
executive management from both parties shall meet to discuss the specific
instance and agree upon a method of repairing the reputation of the other in
connection with that situation.

 

D. To ensure proper understanding by both parties, each party shall
communication a FAQ document to sales and marketing personnel describing their
relationship and proper positioning statements regarding the relationship. Both
parties agree to have appropriate market-facing employees sign a form and
acknowledge receipt of this FAQ document.

 

2.9 Additional Reseller Agreements. Metavante and Digital Insight will continue
to, on or before June 15, 2005, negotiate in good faith to secure an agreement
whereby Digital Insight will resell the following products and services in
accordance with terms mutually agreeable to the parties, including (without
limitation) Digital Insight’s completion of (i) due diligence with respect to
such services and products and (ii) business compatibility review of such
services and products:

 

A. Participation in the NYCE EFT network.

 

B. Card-based solutions such as stored value/gift cards and payroll cards.

 

C. Metavante bill payment services unbundled from Digital Insight’s internet
banking and cash management solutions.

 

2.10 Annual Meeting. To facilitate good will and alignment of Metavante and
Digital Insight market activities, and in the general best interest of the
partnership, the Chief Executive Officers of Metavante and Digital Insight shall
meet once annually to discuss the general business relationship. The date and
location of this annual meeting shall be jointly agreed upon by the Chief
Executive Officers of both organizations.

 

3. AUTHORITY.

 

3.1 Metavante warrants to Digital Insight as follows:

 

A. Digital Insight Service Marks and Trademarks. Metavante shall not use any of
Digital Insight’s or any Customer’s service marks and trademarks except for the
purpose of identifying the EPP Services to Users.

 

B. Ownership. Metavante has the right to offer the EPP Services to Digital
Insight as provided herein; the Metavante Software does not violate any patent,
copyright, trademark or other proprietary right or interest of any Third Party
under United States law.

 

C. Compliance. Metavante shall conduct the operation of its business in
accordance with all applicable federal and state laws and regulations.

 

© 2005, Metavante Corporation

  

7



--------------------------------------------------------------------------------

3.2 Digital Insight warrants to Metavante as follows: It is a corporation
validly existing and in good standing under the laws of the state of its
incorporation. It has all the requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement, the
execution, delivery and performance of this Agreement has been duly authorized
by Digital Insight and this Agreement is enforceable in accordance with its
terms against Digital Insight. No approval, authorization or consent of any
governmental or regulatory authorities is required to be obtained or made by
Digital Insight in order for Digital Insight to enter into and perform its
obligations under this Agreement. Digital Insight has all right and authority to
use any and all trademarks, trade names, service marks, domain names, logos or
other marks provided to Metavante for use in connection with the EPP Services.
Digital Insight shall conduct the operation of its business in accordance with
all applicable federal and state laws and regulations.

 

4. CONFIDENTIALITY AND SECURITY.

 

4.1 User Data. Customers shall remain the sole and exclusive owner of all User
Data, regardless of whether such data is maintained on magnetic tape, magnetic
disk, or any other storage or processing device.

 

4.2 Systems. It is the intent and the desire of the parties to maintain separate
technologies. Digital Insight acknowledges that it has no rights in any
software, systems, documentation, guidelines, procedures and similar related
materials or any modifications thereof provided or used by Metavante, except
with respect to Digital Insight’s use of the same during the Term pursuant to
this Agreement. Metavante acknowledges that it has no rights in any software,
systems, documentation, guidelines, procedures and similar related materials or
any modifications thereof provided or used by Digital Insight, except with
respect to the Payment System and other software, systems, documentation,
guidelines, procedures and similar related materials or any modifications
thereof provided by Metavante to Digital Insight during the Term of this
Agreement.

 

4.3 Confidential Information. “Confidential Information” of a party shall mean
all confidential or proprietary information and documentation of such party,
whether or not marked as such including, with respect to Customers, all User
Data. Confidential Information shall not include: (i) information which is or
becomes publicly available (other than by the party having the obligation of
confidentiality) without breach of this Agreement; (ii) information
independently developed by the receiving party; (iii) information received from
a Third Party not under a confidentiality obligation to the disclosing party; or
(iv) information already in the possession of the receiving party without
obligation of confidence at the time first disclosed by the disclosing party.
The parties acknowledge and agree that the substance of the negotiations of this
Agreement, and the terms of this Agreement are considered Confidential
Information subject to the restrictions contained herein.

 

4.4 Obligations of the Parties. Neither party shall use, copy, sell, transfer,
publish, disclose, display, or otherwise make any of the other party’s
Confidential Information available to any Third Party without the prior written
consent of the other party. Each party shall hold the Confidential Information
of the other party in confidence and shall not disclose or use such Confidential
Information other than for the purposes contemplated by this Agreement and, to
the extent that Confidential Information of Digital Insight may be subject to
the Privacy Regulations, as permitted by the Privacy Regulations, and shall
instruct their employees, agents, contractors, and affiliates to use the same
care and discretion with respect to the Confidential Information of the other
party or of any Third Party utilized hereunder that Metavante and Digital
Insight each require with respect to their own most confidential information,
but in no event less than a reasonable standard of care, including the
utilization of security devices or procedures designed to prevent unauthorized
access to such materials. Each party shall instruct its employees, agents, and
contractors of its confidentiality obligations hereunder and not to attempt to
circumvent any such security procedures and devices. Each party’s obligation
under the preceding sentence may be satisfied by the use of its standard form of
confidentiality agreement, if the same reasonably accomplishes the purposes here
intended. All such Confidential Information shall be distributed only to persons
having a need to know such information to perform their duties in conjunction
with this Agreement.

 

4.5 Information Security. Metavante shall be responsible for establishing and
maintaining an information security program that is designed to (i) ensure the
security and confidentiality of User Data, (ii) protect against any anticipated
threats or hazards to the security or integrity of User Data, (iii) protect
against unauthorized access to or use of User Data that could result in
substantial harm or inconvenience to Digital Insight or any of its Customers or
Users, and (iv) ensure the proper disposal of User Data. Digital Insight shall
be responsible for maintaining security for its own systems, servers, and
communications links as necessary to (a) protect the security and integrity of
Digital Insight’s systems and servers on which User Data is stored, and (b)
protect against unauthorized access to or use of Digital Insight’s systems and
servers on which User Data is stored. If, at any point during the investigation
of an event Information Security and Privacy determines that a security breach
has occurred on a Digital Insight End

 

© 2005, Metavante Corporation

  

8



--------------------------------------------------------------------------------

User’s account, Metavante agrees to notify Digital Insight’s designated point of
contact. Notwithstanding the foregoing, Metavante may delay notification if
legal counsel or a law enforcement agency determines that such notification will
impede a criminal investigation; such notification will then occur after the law
enforcement agency determines that it will not compromise the investigation. A
security breach means an unauthorized acquisition of computerized data that
compromises the security, confidentiality, or integrity of personal information
maintained by Digital Insight on behalf of Customer. Personal information means
an End User’s first name or first initial and last name in combination with any
one or more of the following data elements when either the name or data elements
are not encrypted: (a) Social Security Number; (b) driver’s license number or
state identification card number; or (c) account number, credit or debit card
number in conjunction with required security code, access code, or password that
would permit access to an End User’s financial account. Either party may change
its security procedures from time to time as commercially reasonable to address
operations risks and concerns in compliance with the requirements of this
section.

 

4.6 The Privacy Regulations. In the event that Digital Insight requests
Metavante to disclose to any Third Party or to use any of Digital Insight’s or
any Customer’s Confidential Information, and such Confidential Information is or
may be subject to the Privacy Regulations, Metavante reserves the right, prior
to such disclosure or use, (i) to review any initial, annual, opt-out, or other
privacy notice that Digital Insight or the Customer issued with respect to such
Confidential Information pursuant to the Privacy Regulations, and if requested
by Metavante, Digital Insight shall promptly provide Metavante with any such
notice, and (ii) to decline to disclose to such Third Party or to use such
Confidential Information if Metavante, in Metavante’s sole discretion, believes
that such disclosure or use is or may be prohibited by the Privacy Regulations
or by any such notice.

 

5. PERFORMANCE WARRANTY/EXCLUSIVE REMEDY/DISCLAIMER OF ALL OTHER WARRANTIES.

 

5.1. Performance Warranty. Metavante warrants that it will provide the EPP
Services covered by this Agreement in accordance with the Service Level
Agreements and, where such Service Level Agreements are not applicable, in a
commercially reasonable manner (the “Performance Warranty”). Metavante shall use
commercially reasonable efforts to achieve the Service Level Objectives, but
failure to meet such Service Level Objectives shall not constitute breach of the
Performance Warranty. THIS PERFORMANCE WARRANTY IS SUBJECT TO THE WARRANTY
EXCLUSIONS SET FORTH BELOW IN SECTION 5.2 AND THE REMEDY LIMITATIONS SET FORTH
BELOW IN SECTION 5.3.

 

5.2. Performance Warranty Exclusions. Except as may be expressly agreed in
writing by Metavante, Metavante’s Performance Warranty does not apply to:

 

A. defects, problems, or failures caused by the Digital Insight’s nonperformance
of obligations essential to Metavante’s performance of its obligations; and/or

 

B. defects, problems, or failures caused by an event of Force Majeure.

 

5.3. Notice of and Correction of Defects. Digital Insight shall notify Metavante
in writing of any alleged breach of this Performance Warranty. If the breach
relates to a Service Level Agreement, Metavante shall have ninety (90) days to
correct the alleged breach and shall provide Service Level Credits to Digital
Insight in accordance with Schedule E hereof, as liquidated damages and not as a
penalty. For all other breaches of the Performance Warranty, Metavante shall
have ninety (90) days to correct the alleged breach. During this time period,
Metavante shall use efforts commercially reasonable in relation to the severity
of the breach, at its own expense, to remedy the breach. Digital Insight shall
be responsible for making whatever appropriate adjustments may be necessary to
mitigate adverse effects on Digital Insight until Metavante remedies the breach;
provided that Metavante shall reimburse additional costs incurred by Digital
Insight as a result of such mitigation efforts to the extent such costs are
approved in advance by Metavante in writing. Metavante will, at Metavante’s
expense, assist Digital Insight in making such corrections through the most
cost-effective means, whether manual, by system reruns or program modifications.

 

5.4. Backup Remedy. If Metavante fails to remedy the breach in the time periods
specified in Section 5.3 above, Digital Insight may terminate the Agreement for
cause pursuant to Section 9.2 below. THE REMEDIES SET FORTH IN SECTION 5.3 AND
THIS SECTION 5.4 ARE DIGITAL INSIGHT’S SOLE AND EXCLUSIVE REMEDIES FOR
Metavante’s BREACH OF THE PERFORMANCE WARRANTY, TO THE EXCLUSION OF ALL OTHER
REMEDIES, IN CONTRACT, TORT, OR OTHERWISE.

 

5.5. DISCLAIMER OF ALL OTHER WARRANTIES. THIS PERFORMANCE WARRANTY, AND
WARRANTIES IN ARTICLE 3, ARE IN LIEU OF, AND METAVANTE DISCLAIMS ANY AND ALL
OTHER WARRANTIES, CONDITIONS, OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR
WRITTEN) WITH RESPECT TO THE SERVICES PROVIDED UNDER THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR

 

© 2005, Metavante Corporation

  

9



--------------------------------------------------------------------------------

FITNESS OR SUITABILITY FOR ANY PURPOSE (WHETHER OR NOT METAVANTE KNOWS, HAS
REASON TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH
PURPOSE), WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE
TRADE, OR BY COURSE OF DEALING. IN ADDITION, METAVANTE DISCLAIMS ANY WARRANTY OR
REPRESENTATION TO ANY PERSON OTHER THAN THE DIGITAL INSIGHT WITH RESPECT TO THE
SERVICES PROVIDED UNDER THIS AGREEMENT.

 

6. INSURANCE; INDEMNIFICATION.

 

6.1. Metavante.

 

A. Metavante shall maintain for its own protection fidelity bond coverage for
the Metavante Operations Center personnel; insurance coverage for loss from
fire, disaster or the causes contributing to interruption of normal services,
reconstruction of data file media and related processing costs; additional
expenses incurred to continue operations; and business interruption to reimburse
Metavante for losses resulting from suspension of the Metavante Operation
Center’s activities due to physical loss of equipment.

 

B. Metavante shall indemnify Digital Insight from, defend Digital Insight
against, and hold Digital Insight harmless from (a) any claim by a Third Party
that the Metavante Software or Payment System infringes any patent, copyright,
trademark or other third party intellectual property right under United States
law; and (b) personal injury, death or damage to property arising out of the
fault or negligence of Metavante or its employees.

 

6.2. Digital Insight. Digital Insight shall indemnify Metavante from, defend
Metavante against and hold Metavante harmless from: (a) any claim by a Customer
or User arising from such party’s use of the EPP Services unless and except to
the extent caused by Metavante’s willful misconduct; (b) claims arising from
Metavante’s use or reliance upon the information, instructions or data provided
by Digital Insight, any Customer, or any User to Metavante; (c) claims arising
from any transactions initiated by Users; (d) Metavante’s use of content or
information prepared or distributed by Digital Insight or any Customer regarding
or relating to the EPP Services unless and except to the extent approved in
advance by Metavante; (e) claims arising from any Customer’s failure to perform
the obligations described in Exhibit A hereto, (f) any claim by a Third Party
that any tradenames, trademarks, service marks, logos, or other marks provide by
Digital Insight or any Customer to Metavante for use in identifying the EPP
Services to Users infringes any trademark or other third party intellectual
property right under United States law; (g) claims arising from the existence of
insufficient funds in the Settlement Account to cover Payments initiated by a
User; and (h) claims of personal injury, death, or damage to property arising
from the fault or negligence of Digital Insight, a Customer, or employees or
agents of either. Notwithstanding anything in this Section, the parties’
respective rights and obligations with respect to Fraud Risk will be exclusively
governed by Schedule H.

 

6.3. Indemnification Procedures. If any Third Party makes a claim covered by
this Section against an indemnitee with respect to which such indemnitee intends
to seek indemnification under this Section, such indemnitee shall give notice of
such claim to the indemnifying party, including a brief description of the
amount and basis therefor, if known. Upon giving such notice, the indemnifying
party shall be obligated to defend such indemnitee against such claim, and shall
be entitled to assume control of the defense of the claim with counsel chosen by
the indemnifying party, reasonably satisfactory to the indemnitee. Indemnitee
shall cooperate fully with, and assist, the indemnifying party in its defense
against such claim in all reasonable respects. The indemnifying party shall keep
the indemnitee fully apprised at all times as to the status of the defense.
Notwithstanding the foregoing, the indemnitee shall have the right to employ its
own separate counsel in any such action, but the fees and expenses of such
counsel shall be at the expense of such indemnitee. Neither the indemnifying
party nor any indemnitee shall be liable for any settlement of action or claim
effected without its consent. Notwithstanding the foregoing, the indemnitee
shall retain, assume, or reassume sole control over all expenses relating to
every aspect of the defense that it believes is not the subject of the
indemnification provided for in this section. Until both (a) the indemnitee
receives notice from indemnifying party that it will defend, and (b) the
indemnifying party assumes such defense, the indemnitee may, at any time after
ten (10) days from the date notice of claim is given to the indemnifying party
by the indemnitee, resist or otherwise defend the claim or, after consultation
with and consent of the indemnifying party, settle or otherwise compromise or
pay the claim. The indemnifying party shall pay all costs of indemnity arising
out of or relating to that defense and any such settlement, compromise, or
payment. The indemnitee shall keep the indemnifying party fully apprised at all
times as to the status of the defense. Following indemnification as provided in
this Section, the indemnifying party shall be subrogated to all rights of the
indemnitee with respect to the matters for which indemnification has been made.

 

© 2005, Metavante Corporation

  

10



--------------------------------------------------------------------------------

7. THIRD PARTY PRODUCTS. Digital Insight understands and agrees that Metavante
may use Third Party products in connection with the EPP Services offered
hereunder. These products may include firewall security, web server software and
encryption software. Metavante makes no representation or warranty regarding the
performance of such Third Party software, specifically including any warranty
that performance will be uninterrupted or error-free. For the avoidance of
doubt, nothing in this Section shall relieve Metavante of any of its other
obligations hereunder.

 

8. RECORDS AND AUDITS; DISPUTE RESOLUTION.

 

8.1. Third Party Audits. Metavante shall cause a Third Party review of the
Metavante Operations Center and the applications related to the Services and
related internal controls, to be conducted annually by its independent auditors
in accordance with applicable regulatory and/or generally accepted accounting
standards (e.g., SAS 70) then in effect. The SAS 70 report and/or other reports
related thereto shall be delivered, without charge, to Digital Insight on or
about November 15 of each calendar year (or such other date as reasonably
required to fulfill regulatory purposes). Digital Insight may share the SAS 70
report with federal and state regulators with jurisdiction over Digital
Insight’s business. Within sixty (60) days following the Effective Date of this
Agreement, the Parties will work together to mutually establish a protocol for
distribution of the SAS 70 report to Digital Insight Customers and prospects.

 

8.2. Financial Records. Upon reasonable notice from Digital Insight, Metavante
shall provide Digital Insight with copies of such financial records and
supporting documentation as may be reasonably requested by Digital Insight such
that Digital Insight may audit the fees charged to Digital Insight to determine
that such fees are accurate and in accordance with this Agreement. If, as a
result of such audit, Digital Insight determines that Metavante has overcharged
Digital Insight, Digital Insight shall notify Metavante of the amount of such
overcharge and Metavante shall promptly pay to Digital Insight the amount of the
overcharge plus interest at the rate of 1.5% per month (but in no event higher
than the highest interest rate permitted by law), provided that disputes shall
be subject to the Dispute Resolution procedures below. During the Term and for a
period of one (1) year after termination or expiration of this Agreement
Metavante agrees to retain all records and supporting documentation sufficient
to document the fees paid or payable by Digital Insight under this Agreement and
to provide in a timely manner copies of the same to Digital Insight following
reasonable written request from Digital Insight.

 

8.3. Representatives of Parties. All disputes arising under or in connection
with this Agreement shall initially be referred to the representatives of each
party who customarily manages the relationship between the parties. If such
representatives are unable to resolve the dispute within ten (10) Business Days
after referral of the matter to them, the matter shall be referred to the
Executive Vice President of Sales and Marketing for Digital Insight and the
Senior Vice President of Sales and Account Management for Metavante. If, after
ten (10) Business Days they are unable to resolve the dispute, the parties shall
submit the dispute to the chief executive officers of the parties for
resolution. Neither party shall commence legal proceedings with regard to a
dispute until completion of the dispute resolution procedures set forth in this
Section 8.3, except to the extent necessary to preserve its rights or maintain a
superior position against other creditors or claimants. Escalations will
determine appropriate course of actions between the two parties, which may
include: increased or decreased commitments, and financial remedies.

 

8.4. Continuity of Performance. During the pendency of the dispute resolution
proceedings described in this Article 8, Metavante shall continue to provide the
EPP Services so long as Digital Insight shall continue to pay all undisputed
amounts to Metavante in a timely manner.

 

9. DEFAULT

 

9.1. Digital Insight Default. Should Digital Insight (i) default in the payment
of any sum of money hereunder and fail to cure such default within thirty (30)
days following notice thereof from Metavante, (ii) default in the performance of
any of its other material obligations under this Agreement and fail to cure such
failure within thirty (30) days after being given notice specifying the nature
of the failure, or (iii) become or be declared insolvent or bankrupt, or be the
subject of any proceedings related to its liquidation, insolvency or for the
appointment of a receiver or similar officer for it, make an assignment for the
benefit of creditors, or enter into an agreement for the composition, extension,
or readjustment of all or substantially all of its obligations, then, in any
such event, Metavante, at its option, may exercise any and all rights and
remedies available to Metavante at law or in equity for Digital Insight’s
default, specifically including, without limitation, the right to immediately
terminate this Agreement and declare all amounts due, or to become due,
immediately due and payable upon providing written notice thereof to Digital
Insight.

 

9.2. Metavante Default. In the event that (i) Metavante becomes or is declared
insolvent or bankrupt, or is the subject

 

© 2005, Metavante Corporation

  

11



--------------------------------------------------------------------------------

of any proceedings related to its liquidation, insolvency or for the appointment
of a receiver or similar officer for it, makes an assignment for the benefit of
creditors, or enters into an agreement for the composition, extension, or
readjustment of all or substantially all of its obligations, or (ii) Metavante
has materially failed to provide the EPP Services and does not cure such default
within ninety (90) days following receipt of Digital Insight’s written notice
explaining Metavante’s failure in reasonable detail, or (iii) Metavante is
unable to cause its performance of any service listed in Schedule E to conform
to the applicable Service Level within ninety (90) days of receiving Digital
Insight’s written notice explaining the performance failure, then Digital
Insight may terminate this Agreement without penalty and without obligation to
pay any Termination Fee upon providing thirty (30) days prior written notice to
Metavante.

 

10. DAMAGES.

 

10.1. Equitable Relief. Either party may seek equitable remedies, including
injunctive relief, for a breach of the other party’s obligations set forth in
Article 4 of this Agreement.

 

10.2. Exclusion of Incidental and Consequential Damages. Independent of,
severable from, and to be enforced independently of any other provision of this
Agreement, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY (NOR TO ANY PERSON
CLAIMING RIGHTS DERIVED FROM THE OTHER PARTY’S RIGHTS) IN CONTRACT, TORT,
NEGLIGENCE OR OTHERWISE, FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE, OR
EXEMPLARY DAMAGES OF ANY KIND—including lost profits, loss of business, or other
economic damage, and further including injury to property, AS A RESULT OF BREACH
OF ANY WARRANTY OR OTHER TERM OF THIS AGREEMENT, INCLUDING ANY FAILURE OF
PERFORMANCE, REGARDLESS OF WHETHER THE PARTY LIABLE OR ALLEGEDLY LIABLE WAS
ADVISED, HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY THEREOF.

 

10.3. Maximum Damages Allowed. Notwithstanding any other provision of this
Agreement, and for any reason, including breach of any duty imposed by this
contract or independent of this contract, and regardless of any claim in
contract, tort, negligence or otherwise, Metavante’s total, aggregate liability
under this Agreement shall in no circumstance exceed payments made to Metavante
by Digital Insight under this Agreement during the six (6) months prior to the
act or event giving rise to such claim, provided, however, that the foregoing
shall not limit Metavante’s obligation to indemnify Digital Insight against
Third Party claims under Section 6.1B(a) hereof, subject to Digital Insight’s
compliance of Section 6.3 hereof.

 

10.4. Statute of Limitations. No lawsuit or other action may be brought by
either party hereto, or on any claim or controversy based upon or arising in any
way out of this Agreement, after one (1) year from the date on which the cause
of action arose regardless of the nature of the claim or form of action, whether
in contract, tort, negligence or otherwise; provided, however, the foregoing
limitation shall not apply to the collection of any amounts due under this
Agreement.

 

10.5. Tort Claim Waiver. In addition to and not in limitation of any other
provision of this Article 10, each party hereby knowingly, voluntarily, and
intentionally waives any right to recover from the other party, and Digital
Insight waives any right to recover from any Eligible Provider, any economic
losses or damages in any action brought under tort theories, including,
misrepresentation, negligence and/or strict liability and/or relating to the
quality or performance of any products or services provided by Metavante. For
purposes of this waiver, economic losses and damages include monetary losses or
damages caused by a defective product or service except personal injury or
damage to other property. Even if remedies provided under this Agreement shall
be deemed to have failed of their essential purpose, neither party shall have
any liability to the other party under tort theories for economic losses or
damages.

 

10.6. Liquidated Damages. Digital Insight acknowledges that Metavante shall
suffer a material adverse impact on its business if this Agreement is terminated
prior to expiration of the Term, and that the resulting damages may not be
susceptible of precise determination. Digital Insight acknowledges that the
Termination Fee is a reasonable approximation of such damages and shall be
deemed to be liquidated damages and not a penalty.

 

10.7. Essential Elements. Digital Insight and Metavante acknowledge and agree
that the limitations contained in this Article 10 are essential to this
Agreement, and that Metavante has expressly relied upon the inclusion of each
and every provision of this Article 10 as a condition to executing this
Agreement.

 

10.8. Data Security and Delivery. Payments delivered over an automated clearing
house system (ACH) are governed by the rules and performance standards of the
network. Metavante shall not be responsible for the loss, delay, confidentiality
or

 

© 2005, Metavante Corporation

  

12



--------------------------------------------------------------------------------

security of data or other payment information while in transmission over
communication lines, in the postal system, or in an ACH or other network.

 

11. TERMINATION.

 

11.1 Termination Fee. If this Agreement is terminated by Digital Insight prior
to expiration of any Term for any reason whatsoever other than pursuant to
Section 9.2 or Section 11.2.A, then Digital Insight shall pay to Metavante, as
liquidated damages and not as a penalty, a termination fee (“Termination Fee”)
in an amount equal to Digital Insight’s total minimum payment obligations over
the remainder of the Term as scheduled. The Termination Fee shall be payable to
Metavante at least thirty (30) days prior to the date of early termination of
this Agreement and, in any event, prior to Metavante returning the User Data to
Digital Insight or a Customer. In addition, on or before the Termination Date,
Digital Insight would also pay to Metavante any outstanding losses related to
Fraud Risk for which Digital Insight is responsible under Schedule H, sections B
and D.

 

11.2 Change in Control.

 

A. In the event of a Change in Control to Digital Insight, the following shall
apply: If the acquiring company fails to honor the economic provisions of this
Agreement and/or require a platform change that results in the loss of revenues
or market share to Metavante, Metavante may terminate this Agreement, in which
event Digital Insight or its successor shall pay a Termination Fee in the amount
of the fees payable by Digital Insight to Metavante during the six (6) months
preceding the Change in Control.

 

B. In the event of a Change in Control to Metavante, the following shall apply:
If the acquiring company fails to honor the material provisions of this
Agreement (“material provisions” shall mean those provisions related to Service
Levels, competitive aspects of the Services, and economic provisions of this
Agreement) and/or require a platform change, Digital Insight may suspend payment
of the Annual Minimum and disregard the annual transaction growth rates set
forth in Schedule D or terminate this Agreement and migrate its Customers to any
other vendor, in which event Metavante or its successor shall pay a Termination
Fee in the amount of the fees payable by Digital Insight to Metavante during the
six (6) months preceding the Change in Control.

 

11.3 Rights Following Termination. Following expiration of the Term or
termination of this Agreement for any reason and upon Digital Insight’s request,
Metavante shall provide to Digital Insight professional services, at Metavante’s
then current standard hourly rate, to prepare for Digital Insight an electronic
list of names and addresses of Users and User payees, payments (single and
recurring), and payment history. All transactions in progress prior to
expiration or the notice of early termination shall be completed by Metavante
and Digital Insight shall remain liable for the fees and charges associated with
such transactions and for the Funding Risk, to the extent that Digital Insight
has requested that payments be permitted to exceed the Transaction Limit and/or
the Daily Limit.

 

12. SERVICE CONTINUITY PLAN.

 

12.1. Services Continuity Plan. Metavante shall maintain throughout the Term of
the Agreement a Services Continuity Plan (the “Plan”) in compliance with
applicable regulatory requirements. A detailed Executive Summary of the Plan has
been provided to Digital Insight. Updates to the Plan shall be provided to
Digital Insight without charge.

 

12.2. Relocation. If appropriate, Metavante shall relocate all affected EPP
Services to an alternate disaster recovery site as expeditiously as possible
after declaration of a Disaster, and shall coordinate with Digital Insight all
requisite telecommunications modifications necessary to achieve full
connectivity to the disaster recovery site, in material compliance with all
regulatory requirements. “Disaster” shall have the meaning set forth in the
Plan.

 

12.3. Resumption of Services. The Plan provides that, in the event of a
Disaster, Metavante will be able to resume the EPP Services in accordance
therewith within the time periods specified in the Plan. In the event Metavante
is unable to resume the EPP Services to Digital Insight within the time periods
specified in the Plan, Digital Insight shall have the right to terminate this
Agreement without payment of the Termination Fee upon written notice to
Metavante delivered within forty-five (45) days after declaration of such
Disaster.

 

12.4. Annual Test. Metavante shall test its Plan by conducting one (1) test
annually and shall provide Digital Insight with a description of the test
results in accordance with applicable laws and regulations.

 

© 2005, Metavante Corporation

  

13



--------------------------------------------------------------------------------

13. MISCELLANEOUS.

 

13.1. Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the internal laws of the State of Wisconsin, excluding its principles of
conflict of laws.

 

13.2. Venue and Jurisdiction. In the event of litigation to enforce the terms of
this Agreement, the parties consent to venue in an exclusive jurisdiction of the
courts of Milwaukee County, Wisconsin and the Federal District Court for the
Eastern District of Wisconsin. The parties further consent to the jurisdiction
of any federal or state court located within a district which encompasses assets
of a party against which a judgment has been rendered, either through
arbitration or litigation, for the enforcement of such judgment or award against
such party or the assets of such party.

 

13.3. Entire Agreement; Amendments. This Agreement, together with the schedules
hereto, constitutes the entire agreement between Metavante and Digital Insight
with respect to the subject matter hereof. There are no restrictions, promises,
warranties, covenants or undertakings other than those expressly set forth
herein and therein. This Agreement supersedes all prior negotiations,
agreements, and undertakings between the parties with respect to such matter.
This Agreement, including the schedules hereto, may be amended only by an
instrument in writing executed by the parties or their permitted assignees.

 

13.4. Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed, provided that consent need not be obtained in
connection with the assignment of this Agreement, by operation of law or
otherwise, pursuant to a Change in Control, subject to Section 11.2 above.

 

13.5. Relationship of Parties. The relationship of Metavante to Digital Insight
under this Agreement shall be that of an independent contractor and nothing
contained in this Agreement shall create or imply an agency relationship between
Digital Insight and Metavante, nor shall this Agreement be deemed to constitute
a joint venture or partnership between Digital Insight and Metavante.

 

13.6. Notices. Except as otherwise specified in the Agreement, all notices,
requests, approvals, consents and other communications required or permitted
under this Agreement shall be in writing and shall be personally delivered or
sent by (i) first class U.S. mail, registered or certified, return receipt
requested, postage pre-paid; or (ii) U.S. express mail, or other, similar
overnight courier service to the address specified below. Notices shall be
deemed given on the day actually received by the party to whom the notice is
addressed.

 

In the case of Digital Insight:   Digital Insight Corporation     26025 Mureau
Road     Calabasas, CA 91302     Attn: Mr. Robert Meagher     Fax: (818)
821-0833 With a copy to:   General Counsel In the case of Metavante:   Metavante
Corporation     4900 West Brown Deer Road     Brown Deer WI 53223     Attn: Mr.
David S. Fortney     Fax: 414-577-9205 With a copy to:   General Counsel

 

13.7. Headings. Headings in this Agreement are for reference purposes only and
shall not effect the interpretation or meaning of this Agreement.

 

© 2005, Metavante Corporation

  

14



--------------------------------------------------------------------------------

13.8. Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same agreement.

 

13.9. Waiver. No delay or omission by either party to exercise any right or
power it has under this Agreement shall impair or be construed as a waiver of
such right or power. A waiver by any party of any breach or covenant shall not
be construed to be a waiver of any succeeding breach or any other covenant. All
waivers must be in writing and signed by the party waiving its rights.

 

13.10. Severability. If any provision of this Agreement is held by court or
arbitrator of competent jurisdiction to be contrary to law, then the remaining
provisions of this Agreement will remain in full force and effect. The rights
and obligations of the parties under Articles 4, 10 and 13, and Section 2.5A.
shall survive the expiration or early termination of this Agreement for any
reason.

 

13.11. Attorneys’ Fees and Costs. If any legal action is commenced in connection
with the enforcement of this Agreement or any instrument or agreement required
under this Agreement, the prevailing party shall be entitled to costs,
attorneys’ fees actually incurred, and necessary disbursements incurred in
connection with such action, as determined by the court.

 

13.12. Publicity. Neither party shall use the other party’s name or trademark or
refer to the other party directly or indirectly in any media release, public
announcement or public disclosure relating to this Agreement or its subject
matter, in any promotional or marketing materials, lists or business
presentations, without consent from the other party for each such use or release
in accordance with this Section, provided that either party may include the
other party’s name in its list of clients or providers and may identify the
other party as its client or provider, as applicable, in its sales presentations
and marketing materials without obtaining the other party’s prior consent. Each
party agrees that neither it, its respective directors, officers, employees or
agents shall disclose this Agreement or any of the terms or provisions of this
Agreement to any other party. Notwithstanding the foregoing, the parties agree
to issue a jointly prepared press release to announce the relationship
established by the parties hereunder. All other media releases, public
announcements, and public disclosures by either party relating to this Agreement
or the subject matter of this Agreement (each, a “Disclosure”), including
promotional or marketing material, but not including (i) announcements intended
solely for internal distribution, or (ii) disclosures to the extent required to
meet legal or regulatory requirements beyond the reasonable control of the
disclosing party, shall be subject to review and approval, which approval shall
not be unreasonably delayed or withheld, by the other party prior to release.
Such approval shall be deemed to be given if a party does not object to a
proposed Disclosure within ten (10) business days of receiving same.

 

13.13. Solicitation. Neither party shall solicit the employees of the other
party during the Term of this Agreement, for any reason.

 

13.14. No Third Party Beneficiaries. Each party intends that this Agreement
shall not benefit, or create any right or cause of action in or on behalf of,
any person or entity other than the Digital Insight and Metavante.

 

13.15. Construction. Metavante and Digital Insight each acknowledge that the
limitations and exclusions contained in this Agreement have been the subject of
active and complete negotiation between the parties and represent the parties’
voluntary agreement based upon the level of risk to Digital Insight and
Metavante associated with their respective obligations under this Agreement and
the payments to be made to Metavante and the charges to be incurred by Metavante
pursuant to this Agreement. The parties agree that the terms and conditions of
this Agreement shall not be construed in favor of or against any party by reason
of the extent to which any party or its professional advisors participated in
the preparation of this document.

 

13.16. Force Majeure. Notwithstanding any provision contained in this Agreement,
neither party shall be liable to the other to the extent fulfillment or
performance if any terms or provisions of this Agreement is delayed or prevented
by revolution or other civil disorders; wars; acts of enemies; strikes; lack of
available resources from persons other than parties to this Agreement; labor
disputes; electrical equipment or availability failure; fires; floods; acts of
God; federal, state or municipal action; statute; ordinance or regulation; or,
without limiting the foregoing, any other causes not within its control, and
which by the exercise of reasonable diligence it is unable to prevent, whether
of the class of causes hereinbefore enumerated or not; provided, however, that
in no event shall a failure of any Eligible Provider to perform be deemed a
force majeure under this Section 13.16 (unless such failure is due to an event
which itself qualifies as a force majuere). If any force majeure event occurs,
the affected party will give prompt written notice to the other party and will
use commercially reasonable efforts to minimize the impact of such event (in the
case of Metavante, in a manner consistent with the Plan). This clause shall not
apply to the payment of any sums due under this Agreement by either party to the
other.

 

© 2005, Metavante Corporation

  

15



--------------------------------------------------------------------------------

13.17. Jury Trial Waiver. Each of Digital Insight and Metavante hereby
knowingly, voluntarily, and intentionally waives any and all rights it may have
to a trial by jury based on, or arising out of, under, or in connection with,
this Agreement or any course of conduct, course of dealing, statements (whether
oral or written), or actions of Metavante or Digital Insight, regardless of the
nature of the claim or form of action, whether contract or tort, including
negligence.

 

14. DEFINITIONS

 

A. “ACH” shall mean automated clearing house services.

 

B. “Active Payment User” or “Active User” shall mean an enrolled “User” that has
initiated a payment, paid a bill, contacted customer service or has an
outstanding Payment claim within the prior 90 days.

 

C. “Affiliate” shall mean, with respect to a party, any entity at any time
controlling, controlled by or under common control with, such party.

 

D. “Agreement” shall mean this Agreement and all Schedules attached hereto.

 

E. “Business Day” shall mean Monday through Friday, excluding Federal banking
holidays.

 

F. “Change in Control” shall mean any of the following transactions to which
Metavante or Digital Insight is a party (each a “Company”): (1) a merger or
consolidation in which a Company is not the surviving entity, except for (A) a
transaction the principal purpose of which is to change the state of such
Company’s incorporation, or (B) a transaction in which such Company’s
stockholders immediately prior to such merger or consolidation hold (by virtue
of securities received in exchange for their shares in the Company) securities
of the surviving entity representing more than fifty percent (50%) of the total
voting power of such entity immediately after such transaction, or (C) a
corporate reorganization or transfer of stock or assets of a Company to its
Affiliate (2) the sale, transfer or other disposition of all or substantially
all of the assets of a Company unless the Company’s stockholders immediately
prior to such sale, transfer or other disposition hold (by virtue of securities
received in exchange for their shares in the Company) securities of the
purchaser or other transferee representing more than fifty percent (50%) of the
total voting power of such entity immediately after such transaction; (3) or any
reverse merger in which a Company is the surviving entity but in which the
Company’s stockholders immediately prior to such merger do not hold (by virtue
of their shares in the Company held immediately prior to such transaction)
securities of the Company representing more than fifty percent (50%) of the
total voting power of the Company immediately after such transaction.

 

G. “Consumer” shall mean an individual who obtains a financial product or
service from Digital Insight or any of its Customers to be used primarily for
personal, family, or household purposes and who has a continuing relationship
with Digital Insight or such Customer(s).

 

H. “Contract Year” shall mean successive periods of twelve months, the first of
which shall commence on the Effective Date and terminate on the last day of the
month in which the first anniversary of the Effective Date occurs.

 

I. “CPI” shall mean the Consumer Price Index – All Items Urban less food and
energy as promulgated by the United States Department of Labor (or any successor
index).

 

J. “Damages” shall mean actual and verifiable monetary obligations incurred, or
costs paid (except internal costs, attorneys’ fees, and court costs) which (a)
would not have been incurred or paid but for a party’s action or failure to act
in breach of this Agreement, and (b) are directly and solely attributable to
such breach, but excluding any and all consequential, incidental, punitive and
exemplary damages.

 

K. “Depositor” shall mean any individual or small business maintaining a deposit
relationship with a Customer.

 

L. “DDA Account” shall mean a demand deposit account or other transaction
account maintained by a User with a Customer.

 

M. “Eligible Provider” shall have the meaning as set forth in Section 2.1A of
this Agreement.

 

© 2005, Metavante Corporation

  

16



--------------------------------------------------------------------------------

N. “Entity” means an individual or a corporation, partnership, sole
proprietorship, limited liability company, joint venture or other form of
organization, and includes the parties hereto.

 

O. “Inactive User” shall mean any User who is not an Active Payment User

 

P. “Metavante Operations Center” shall mean the data center used by Metavante to
provide the Services under this Agreement.

 

Q. “Metavante Software” shall mean the Metavante proprietary software residing
and operating on Metavante’s computers which are part of the Payment System.

 

R. “Payment System” shall mean the procedures, systems, and software Metavante
has developed to provide the EPP Services.

 

S. “Privacy Regulations” shall mean the regulations promulgated under Section
504 of the Gramm-Leach-Bliley Act, Pub. L. 106-102, as such regulations may be
amended from time to time.

 

T. “Sensitive Customer Information” shall mean User Data with respect to a
Consumer that is (a) such Consumer’s name, address or telephone number, in
conjunction with such Consumer’s Social Security number, account number, credit
or debit card number, or a personal identification number or password that would
permit access to such Consumer’s account or (b) any combination of components of
information relating to such Consumer that would allow a person to log onto or
access such Consumer’s account, such as user name and password or password and
account number.

 

U. “Service Level Agreement” or “SLA” shall mean those standards identified as
Service Level Agreements in Schedule E to this Agreement.

 

V. “Service Level Credits” shall mean those credits applies to Digital Insight’s
monthly invoice as described in Schedule E to this Agreement.

 

W. “Service Level Objective” shall mean those goals identified as Service Level
Objectives in Schedule E to this Agreement.

 

X. “Term” shall mean the Initial Term, and any extensions or renewals thereof.

 

Y. “Third Party” shall mean any person or entity other than the parties or any
Affiliates of the parties.

 

Z. “User” shall mean a Depositor who has completed an application, been approved
and been activated to receive EPP Services through the Payment System.

 

AA. “User Data” means information regarding a Depositor or User submitted to or
learned by Metavante in connection with providing the EPP Services for Digital
Insight, but not including information submitted to or learned by Metavante
regarding any payees.

 

BB. “User Fees” shall mean those fees and charges listed on Schedule D, which
are assessed based on the activation and maintenance of a User and/or the User’s
use of the EPP Services.

 

© 2005, Metavante Corporation

  

17



--------------------------------------------------------------------------------

EXHIBIT A

 

CUSTOMER RESPONSIBILITIES

 

A. Enrollment of Users. Customer will obtain from each Depositor who desires to
access the EPP Services, or any portion thereof, an agreement or authorization,
in such form as is developed by Customer, to access the EPP Services (the “User
Agreement”). The User Agreement will include, without limitation, the User’s
authorization to allow Customer to provide the EPP Services to Users and, if
applicable, authorization for Customer or its subcontractor to initiate ACH
debits to the User’s DDA Account. Customer agrees to cooperate with Metavante
and provide Metavante with all necessary information and assistance required for
Metavante to successfully make the EPP Services operational and available to
Customer. Customer agrees that Metavante is under no obligation to provide any
User with access to the EPP Services unless and until Customer has provided
Metavante with all information and documentation required by Metavante for User
set-up.

 

B. Disclosures. Customer will provide Users with all disclosures required under
all applicable federal, state and local laws, rules and regulations (“Applicable
Law”) necessary to have access to the Metavante EPP Services, specifically
including, without limitation, the initial disclosures required under Regulation
E of the Federal Reserve Board (the “Initial Disclosures”). Customer shall
include in the Initial Disclosures the appropriate telephone number or e-mail
address (which may be a telephone number or e-mail address maintained by
Customer or a telephone number maintained by Metavante) for Users to contact
with questions about the EPP Services, and a statement that Customer may require
written confirmation of any oral notice of billing errors.

 

C. Compliance with Laws. Customer shall be responsible for compliance with all
applicable laws and regulations including, without limitation, compliance with
error and dispute resolution procedures specified under the Electronic Funds
Transfer Act of 1978 and the regulations and interpretations promulgated
thereunder (including, without limitation, Regulation E of the Federal Reserve
Board) relating to each Customer’s use of the EPP Services. While Metavante
shall not have any responsibility for compliance with such procedures or
otherwise resolving disputes between Customer and its Users, Metavante agrees to
follow the procedures and to provide Customer Service and Research services
described in Schedule E hereto in accordance with the Service Levels. In
addition, Metavante has instituted and will use commercially reasonable efforts
to maintain procedures to log, monitor, and investigate User inquiries which are
classified by Metavante, in its reasonable discretion, as “billing error
notices” under Federal Regulation E, and to report results to Customer within
time limits established under Federal Regulation E.

 

D. Confidential Information of Metavante. “Confidential Information” of
Metavante shall mean all confidential or proprietary information and
documentation of Metavante, whether or not marked as such. Confidential
Information shall not include: (i) information which is or becomes publicly
available (other than by the person or entity having the obligation of
confidentiality) without breach of this Agreement; (ii) information
independently developed by the receiving party; (iii) information received from
a third party not under a confidentiality obligation to the disclosing party; or
(iv) information already in the possession of the receiving party without
obligation of confidence at the time first disclosed by the disclosing party.
Customer shall not use, copy, sell, transfer, publish, disclose, display, or
otherwise make any of Metavante’s Confidential Information available to any
Third Party without the prior written consent of Metavante. Notwithstanding the
foregoing, Customer may disclose Confidential Information to its agents or
contractors as may be necessary to fulfill its obligations or exercise its
rights under, or pursuant to a request or order of any governmental agency
having competent jurisdiction, or upon the order or subpoena of any court.

 

E. Obligations. Customer shall hold the Confidential Information of Metavante in
confidence and shall not disclose or use such Confidential Information other
than for the purpose of using the EPP Services, and shall instruct its
employees, agents, and contractors to use the same care and discretion with
respect to the Confidential Information of Metavante that Customer requires with
respect to its own most confidential information, but in no event less than a
reasonable standard of care, including but not limited to, the utilization of
security devices or procedures designed to prevent unauthorized access to such
materials. Customer shall instruct its employees, agents, and contractors of its
confidentiality obligations hereunder and not to attempt to circumvent any such
security procedures and devices. All such Confidential Information shall be
distributed only to persons having a need to know such information to perform
their duties in conjunction with Customer’s use of the EPP Services.

 

© 2005, Metavante Corporation

  

18



--------------------------------------------------------------------------------

F. Stop Payment. Customer shall stop payment of any check issued by Metavante
upon receipt of any request by Metavante to stop payment on any such check.

 

G. Risk . Customer is responsible to undertake commercially reasonable efforts
to minimize unfunded payments and to assist Metavante in collection/recovery of
funds for those payments, including, without limitation, debiting other accounts
of the End User with Customer to fund payments remitted by Metavante.

 

© 2005, Metavante Corporation

  

19



--------------------------------------------------------------------------------

SCHEDULE A

 

DESCRIPTION OF PAYMENT SERVICES

 

1. Metavante Payment Services

 

1.1. Payment Initiation. Metavante will provide the Payment Services on behalf
of Digital Insight to Users who enroll for the Payment Services. Depending upon
the Payment Services selected by Digital Insight, Users will be able to initiate
payments, subject to any maximum payment limit established by Metavante to any
payee in the United States except for government or court directed payments.

 

  •   Users shall be able to schedule payments up to 364 days in the future
(provided that Users in existence as of the Effective Date hereof shall not be
subject to such restriction).

 

  •   Users shall be able to schedule Payments to occur on a regular basis:
weekly, bi-weekly, monthly, bi-monthly, semi-monthly, quarterly, semi-annually
or annually.

 

  •   Users shall be able to review, change, and cancel scheduled future or
recurring payments

 

1.2. Back-End Processing. Each business day, Metavante will consolidate all of
the payments made throughout the Payment System. Several editing functions check
that payment information is correct before remittance is made to the appropriate
payees on behalf of the Users. Metavante then remits the proper funds
(“Credits”) to all appropriate payees either electronically or by check if the
payee is not able to accept electronic remittances. All checks mailed using the
U. S. Postal Service will be sent first class mail.

 

1.3. Debit to User Account

 

•   Current Payment: Metavante will submit a debit request via the ACH to the
Settlement Account within 2 Business Days after the User submits the request for
payment, or otherwise as required under the rules of the National Automated
Clearing House Association.

 

•   Future and Recurring Payments: Metavante will submit a debit request via the
ACH to the Settlement Account within 2 Business Days after the payment date
entered.

 

1.4. Credit Remission. Metavante will remit credit to vendor (payee) the next
Business Day after the User submits request for payment (as stated above for
current, future and recurring). Average length of time from User payment request
and receipt of payment by payee will be five (5) Business Days for check
payments (subject to U.S. Postal Services) and three (3) business days for
electronic payments (subject to the rules and performance of the electronic
transmission service provider).

 

2. Stop Payments. Stops and reissues for check payments will be accepted by
Metavante beginning 5 business days after the date the User’s payment processing
began on the system to the payee. In situations where it is apparent that the
payment is going or has gone to the wrong address, wrong payee, etc., Metavante
will accept stops and reissues immediately. Electronic payments cannot be
stopped. The Stop Payment Fee will be applied whenever any Payment is stopped by
Metavante at Digital Insight’s or the User’s request, because the payee address
was incorrectly submitted by the User, or because the User requests a refund on
a check payment that has not yet cleared. The Stop Payment Fee will not be
assessed by Metavante if the payment is stopped by Metavante due to an Metavante
error, the payment was not posted by the payee even though the payee address was
correctly submitted by the User, or if the payment check was lost in the mail.

 

3. Rejected Payments. If a payment is rejected for any reason, Metavante will
attempt to resolve the payment issue within two (2) business days of receipt of
the rejected payment If information is not provided from the User within five
(5) business days, Metavante will cancel the payment.

 

4.

Stale Check Expiration. Metavante may set an expiration date for payment checks
at least ninety (90) days following the date of the payment check. If a check
has not been presented to Metavante for payment on or before the expiration

 

© 2005, Metavante Corporation

  

20



--------------------------------------------------------------------------------

 

date, Metavante may choose to cancel the check, refund the amount of the check
to the User’s DDA Account, and notify the User that the payment did not post.

 

5. File Transfers. Metavante will initiate transaction polling at least once per
Business Day, or in the case of a holiday, the evening of the holiday if the
holiday falls before a Business Day, to the designated sites specified by
Digital Insight or its subcontractor. Metavante will notify Digital Insight or
its subcontractor of a problem with a file transfer via the method agreed upon
by the parties (i.e. via page, e-mail, or telephone call).

 

6. ACH Returns.

 

  •   ACH returns are documented in Metavante’s “Bill Presentment and Payment
Operations Manual.” Please refer to the most recent version for current
processes and procedures. Metavante will provide documentation of any changes
through InfoSource communications sixty (60) days in advance of any change.

 

© 2005, Metavante Corporation

  

21



--------------------------------------------------------------------------------

SCHEDULE B

 

DESCRIPTION OF CSP SERVICES

 

DEFINITIONS

 

“Branded Website” means a website created and maintained by Metavante to be used
by the Customer for providing Services to its Users. This website will contain
the design and logos of the Customer (the Customer’s brand) and the
functionality of the CSP Services, as defined throughout this Agreement. The
website domain name shall be selected by Customer from a list of available
domain names that Metavante has registered in its name and has available for the
use of Customers or shall be provided by Customer, if Customer can adequately
secure such name and provide a certificate authorizing its use by Metavante in
connection with this Agreement.

 

“e-Bill” means a bill created and presented to Metavante from an electronic
source such as a billing service provider or a switch/consolidator or lawfully
obtained by Metavante from another website or database via screen-scraping
technology.

 

“e-Bill Distribution” means presentment of an e-Bill on a Branded Website
through an interface to a third party provider such as a Billing Service
Provider or switch/consolidator.

 

“e-Bill Payment” means a consumer initiated payment of an e-Bill or a Scanned
Bill using the Pay Anyone Service through the Bill Payment System.

 

“Pay Anyone Services” means a system which enables consumers and small business
customers of financial institutions to initiate bill payment services from a
personal computer, internet enabled television or other access device. Through
this system, Metavante will make payments to payees located in the United States
using either electronic or paper-based processes, at its discretion, based on
instructions transmitted to Metavante through a Branded Website.

 

“Scanned Bills” means a paper bill converted to an electronic bill where
Metavante receives a paper statement and converts it to an electronic image
through a scanning service.

 

“CSP Services” means consolidated services which include (A) the web-based bill
consolidation service, where Metavante receives and presents Bills to the User
electronically through the Internet, bill storage and archiving services and
related customer service to be provided by Metavante, as more fully described
below, and (b) the Pay Anyone Services.

 

DESCRIPTION OF CSP SERVICES

 

Subject to the terms and conditions of the Agreement to which this Schedule B is
attached, Metavante will furnish to Digital Insight the following CSP Services:

 

Consumer Service Portal(CSP) Services: Users using this service will receive the
Pay Anyone Service and may have their bills presented online at a web site
operated by Metavante for the Client. Either User or the Customer must provide
Metavante with information and authorization necessary for Metavante to receive
the User bill for processing. User is responsible for the accuracy of account
and other information required for accessing User bills.

 

© 2005, Metavante Corporation

  

22



--------------------------------------------------------------------------------

Without limiting the foregoing, Metavante shall provide the following:

 

1. Integration Services

 

A. Branded Website. This site will be customized as described in “Digital
Insight’s Reseller Workbook” as prepared by Metavante and previously provided to
Digital Insight and as may be revised from time to time. The Branded Website
will support access from the browsers listed in the Guidelines.

 

Technology integration assistance as required to assist Digital Insight in the
use of the integration applications to be used integrates the Branded Website
and Customers’ websites.

 

2. Metavante will provide Digital Insight with up to one-hundred (100) hours of
technical support during each one (1) year period following the Effective Date,
including technical consulting and other assistance as may be reasonably
requested by Digital Insight for development, testing, certification, operation,
maintenance, improvement and expansion of the Digital Insight’s interface to the
Metavante System. Any Technical Support in excess of such annual amount shall be
provided at Metavante’s then standard rates for such services. As part of its
technical support, Metavante shall (i) provide Digital Insight with a test
environment (including, without limitation, any hardware or software) as
necessary for the testing of the Digital Insight’s interface to the Metavante
System and (ii) provide certification of the Digital Insight interface following
each testing or upon the reasonable request of Digital Insight.

 

3. CSP Services

 

A. Host Branded Website, as described above

 

B. e-Bill Distribution

 

C. Pay Anyone Service

 

D. e-Bill Payment using the Pay Anyone Service. Users will have the option of
setting up payees as one of two bill payment types: (1) recurring; or, (2)
variable. Recurring payments are payments of a fixed amount paid on a regular
time interval, such as, but not limited to, monthly rent or mortgage payments;
once a recurring payment is set up by the User, Metavante will automatically
execute bill payments according to User instructions until the User cancels or
changes those instructions. Variable payments are payments that vary in amount
and/or date, such as, but not limited to, utility or credit card payments; once
a variable payment is set up by the User, Metavante will execute the bill
payment instructions according to User instructions for each individual payment.

 

E. First level User Support: Subject to Section 2.5 (H) of the Agreement,
Digital Insight or Customer may elect to provide first level User support or may
elect to have Metavante provide it. If Digital Insight elects to have Metavante
provide it then Digital Insight agrees to pay for this service as shown in
Schedule D. If Digital Insight is providing first level support then Digital
Insight must have access to and training on the CST Administrator functions for
accessing information needed to respond to Users. In the event Digital Insight
or the Customer provides first-tier support, Digital Insight or its Customer
will pay an annual license fee for CST in accordance with the CST license fee in
Schedule D. Access to this functionality will be provided under mutually agreed
commercial terms. Metavante’ services and support to Digital Insight regarding
Digital Insight’s User service obligations will receive the same degree of
priority as similar service performed for Metavante to other clients. Metavante
reserves the right to set and change its User support policies, procedures, and
availability as they apply to all users of the Metavante service that are not
Users without the consent of Digital Insight.

 

F. Second level User Support: This is included when Metavante is providing first
level support and is required if Digital Insight or the Customer is providing
first level support. When Digital Insight is providing first level support,
Metavante will interface with Digital Insight representatives and, when
necessary, with any User directly to solve any questions or problems that may
arise related to the Metavante Services.

 

© 2005, Metavante Corporation

  

23



--------------------------------------------------------------------------------

G. Data storage/archiving: User payment and e-bill data will be stored and made
available online for Users to view for a period of 12 months. Data older than 13
months can be archived to off-line storage but is not available on-line to the
User. Customers can request this data through Metavante’s Client Support Center.

 

H. Metavante will provide, as needed, Digital Insight with access to the CST
Administrator functionality as described in the Guidelines for Digital Insight’s
use in providing User support (as described in Schedule D, Item 6 Other Fees).
This functionality will be provided under mutually agreed commercial terms.

 

I. Paper Bill Conversion: Optional service where Metavante receives paper
statements and presents them to the User electronically, using image scanning
services to transform paper bills designated by the User into electronic
documents.

 

Digital Insight’s Obligations

 

Digital Insight acknowledges that Metavante’s provision of the CSP Services is
subject to Digital Insight’s performance of the following:

 

1. Project Plan & Schedule

 

Digital Insight and Metavante will jointly prepare and agree to an
implementation plan and schedule for each Customer. Digital Insight will provide
a project manager who will have responsibility and authority to make commitments
and ensure appropriate resources are provided to the project to fulfill Digital
Insight’s implementation activities per the project plan.

 

2. Front End Software. Digital Insight will develop applications and server
software, as necessary and in accordance with Metavante’s specifications, to
interface with Metavante’s system. The Front End application must be tested and
certified satisfactory by Metavante before being used by Digital Insight to
interface with the CSP System. In the event that Digital Insight makes
modifications to the interface between Digital Insight’s applications and
Metavante’s CSP System, Digital Insight must re-test and re-certify the Front
End Application with Metavante. Metavante shall provide Digital Insight with
notice of any material changes to specifications for interfacing with
Metavante’s CSP System. Digital Insight shall modify its interface as necessary
to comply with such specifications and shall re-test and re-certify the modified
interface with Metavante. Metavante shall not be responsible for any
nonperformance of the CSP Services or failure of the CSP System in the event
that Digital Insight shall fail to obtain Metavante’s certification of Digital
Insight’s Front End applications or any modifications thereto.

 

3. Integration

 

A. Digital Insight will perform or provide the following with respect to the
Customer website and/or the Branded Website:

 

  •   Logo and related graphics files to be included in the Branded Website and
on other branded materials as described in Schedule B, in electronic format
mutually agreed upon between the parties.

 

  •  

Provide navigation, in a design to be mutually agreed upon between the parties,
to the page or area of the Customer website that brings Users to the Branded
Website. When login and authentication is being performed on Digital Insight’s
hosted websites, the navigation option must be situated within the secure
section of the Customer’s website, reachable by Users only after

 

© 2005, Metavante Corporation

  

24



--------------------------------------------------------------------------------

 

they have passed Customer’s login or security screens and signed-up for
Customer’s on-line banking services. When User is transferred to a Metavante
login page, then User may be transferred from a non-secure area.

 

  •   Provide functionality and fully test data transactions for data being
transmitted from Digital Insight’s systems and Customer’s Website to Metavante.
Ensure the secure section of the Customer website supports a minimum standard of
128-bit encryption for data transferred between the Customer website and the
Branded Website, or such other higher security standard as the parties may
mutually agree upon.

 

  •   Provide Metavante with Customer’s Privacy Policy for inclusion on the
appropriate static page of the Branded Website.

 

B. Digital Insight/Customer will provide the following:

 

  •   Any computer and communications hardware and related software required at
its location, including its own internet access services, for Digital Insight’s
or Customer’s use in accessing the Administrator Module of the Metavante website
via the Internet in support of its User and Customer service obligations.

 

4. Testing

 

(i) Metavante will pre-test all Branded Websites prior to Digital Insight’s
testing.

 

(ii) Following Metavante’s notification of its pre-test clearance, Digital
Insight will access and test each Branded Website.

 

(iii) Digital Insight will indicate when all testing has been successfully
completed.

 

5. User Support – when Digital Insight is providing first level support:

 

(i) Digital Insight agrees to function as the primary provider of User support,
as defined herein.

 

(ii) In relation to its User support obligations, Digital Insight:

 

  •   Agrees to provide Users the ability to contact employees or agents of
Digital Insight directly through voice or mail.

 

  •   Agrees to handle Users’ support requests and respond directly to Users.

 

  •   Agrees to adhere to jointly prepared User support policies and procedures
(provided that such policies and procedures shall not negatively affect
Metavante’s ability to provide second tier support) in any instance where
Metavante’s assistance is sought on behalf of a User.

 

© 2005, Metavante Corporation

  

25



--------------------------------------------------------------------------------

SCHEDULE C

 

DEVELOPMENT PROJECTS* * *

 

--------------------------------------------------------------------------------

*** Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

© 2005, Metavante Corporation

  

26



--------------------------------------------------------------------------------

SCHEDULE D

 

FEE SCHEDULE

 

* * *

 

1. Minimum Annual Commitment

 

Digital Insight agrees to pay Metavante a minimum amount of $20,175,000 during
the initial Contract Year (“Baseline Minimum”).

 

During subsequent Contract Years, Digital Insight shall pay Metavante a minimum
amount that is equal to the greater of (a) the Baseline Minimum, or (b) ninety
percent (90%) of actual amounts paid by Digital Insight to Metavante during the
previous Contract Year (the “Annual Minimum”). In the event Digital Insight’s
actual payments for Services to Metavante during any Contract Year are less than
the minimum required payments, Metavante shall invoice Digital Insight for the
difference and Digital Insight shall pay such amount within thirty (30) days of
the invoice.

 

* * *

 

--------------------------------------------------------------------------------

*** Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

© 2005, Metavante Corporation

  

27



--------------------------------------------------------------------------------

SCHEDULE E

 

SERVICE LEVEL SCHEDULE * * *

 

--------------------------------------------------------------------------------

*** Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

© 2005, Metavante Corporation

  

28



--------------------------------------------------------------------------------

SCHEDULE F * * *

 

--------------------------------------------------------------------------------

*** Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

© 2005, Metavante Corporation

  

29



--------------------------------------------------------------------------------

SCHEDULE G

 

SALES AND MARKETING* * *

 

--------------------------------------------------------------------------------

*** Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

© 2005, Metavante Corporation

  

30



--------------------------------------------------------------------------------

SCHEDULE H

 

FRAUD RISK * * *

 

--------------------------------------------------------------------------------

*** Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

© 2005, Metavante Corporation

  

31